DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any (combination of) reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to Applicant’s traversal that Species I-V are not mutually exclusive, Examiner respectfully disagrees and maintains that there is a search and/or examination burden for the patentably distinct species as set forth in the 3/17/21 election requirement because the groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 23 reciting “receiving, at a stack of patch radiators that comprises at least one patch radiator” is indefinite, since this limitation appears to contradict with all embodiments of the instant invention, depicting at least two patch radiators (e.g., 655 and 660 in Fig. 6), needed for receiving the four signals later recited in the claim. The spec., e.g., ¶ [0147] of the printed publication, discloses “[t]he first feed 635 and the second feed 625 may each be capacitively coupled with the first patch radiator 655, via a respective stripline, and the third feed 620 and the fourth feed 630 may each be physically (directly) coupled with the second patch radiator 660, at least in part, via a respective stripline.”
Hence, for purposes of examination, the above limitation will be interpreted as --receiving, at a stack of patch radiators that comprises at least two patch radiators, at least one of the patch radiators having--. 
Claim 24 is rejected for depending therefrom. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable (antenna) method. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Paulotto” (US 2019/0020110) in view of IDS document “Jan” (US 2016/0126617) 

a ground plane 92 (Fig. 7) at a first (bottom) layer of a printed circuit board (PCB) 122-3; and 
a phased array [0041] comprising an array of patch radiator stacks overlapping the ground plane (see Fig. 7 and ¶ [0062]), wherein a first patch radiator stack in the array comprises a first patch radiator 104A at a second (top) layer of the PCB.
Paulotto fails to expressly teach wherein a first edge of the ground plane is perpendicular to and longer than a second edge of the ground plane; the first patch radiator having a first edge that is nonparallel with the first edge of the ground plane and with the second edge of the ground plane. 
Jan discloses a ground plane 120 (Fig. 1A) at a first layer 110 of a printed circuit board (PCB), wherein a first edge L1 of the ground plane is perpendicular to and longer than a second edge W1 of the ground plane; the first patch radiator 140 having a first edge that is nonparallel with the first edge of the ground plane and with the second edge of the ground plane 120 (see Fig. 1A).
Jan teaches [0026] “The lower patch plate 140 is the main radiating body and has a shape substantially conforming to a cross pattern in order to generate electromagnetic waves with linear polarization but not circular polarization.”
Jan further teaches [0028] “Specifically, to increase the beamwidth in horizontal plane (i.e., the xz plane), the width W1 of the metal grounding plate 120 along the direction x must be shortened to make the antenna pattern in horizontal plane diverge. It turns out that the length L1 of the metal grounding plate 120 along the symmetry axis axis_y is longer than the width W1 of the metal grounding plate 120 along the direction x. Since the length L1 is not equal to the width W1, equivalent resonance lengths in the vertical direction and in the horizontal direction will differ.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Paulotto’s invention such that wherein a first edge of the ground plane is perpendicular to and longer than a second edge of the ground plane, the first patch 
 
Claims 16-17: Paulotto discloses an antenna system (Fig. 9), where the second patch radiator stack 104B is rotated one-hundred and eighty (180) degrees relative to the first patch radiator stack 104A in the array 70 (¶ [0088]: “In general, parasitic element 106, patch 104B, patch 104A, and ground 92 may have any desired shapes, relative placements, and relative orientations…Parasitic 106 and patch 104B may be rotated at any desired angle with respect to patch 104A.”). 
wherein the first edge of the first patch radiator is nonparallel with an axis that intersects a centroid of the first patch radiator of the first patch radiator stack and a centroid of at least one patch radiator of the second patch radiator stack (see Fig. 7 and ¶ [0088]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Paulotto and Jan as applied to claim 1 above, and further in view of “Vazquez” (US 2019/0260126). 
Claim 18: Paulotto discloses the antenna system of claim 1, wherein the first patch radiator stack in the array further comprises: 
a first feed 64A (Fig. 7) configured to receive a first signal having a first polarization and associated with a first frequency band [0026]; a second feed 64B configured to receive a second signal. 
Paulotto fails to expressly teach the second signal having a second polarization and associated with the first frequency band, a third feed configured to receive a third signal having the first polarization and associated with a second frequency band; and a fourth feed configured to receive a fourth signal having the second polarization and associated with the second frequency band.

Paulotto further teaches [0073] “In the example of FIG. 7, antennas 40A and 40B are shown as having only a single feed for the sake of simplicity. In order to enhance the polarizations covered by antenna structures 70, antennas 40A and/or 40B may be dual-polarized patch antennas that each have two corresponding feeds (e.g., as shown in FIG. 6, such that structures 70 have a combined total of four antenna feeds), suitable geometry, and suitable phasing of ports P1 and P2.”
Nevertheless, Vazquez discloses first-fourth feeds (92-1-92-4, Fig. 4; respectively) and teaches [0062] “Each transceiver 38 may be coupled to a respective antenna 40 over a corresponding transmission line 92 (e.g., a first transmission line 92-1, a second transmission line 92-2, a third transmission line 92-3, and a fourth transmission line 92-4). For example, first transceiver 38-1 may be coupled to antenna 40-1 over transmission line 92-1, second transceiver 38-2 may be coupled to antenna 40-2 over transmission line 92-2, third transceiver 38-3 may be coupled to antenna 40-3 over transmission line 92-3, and fourth transceiver 38-4 may be coupled to antenna 40-4 over transmission line 92-4.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Paulotto’s invention to include the second signal having a second polarization and associated with the first frequency band, a third feed configured to receive a third signal having the first polarization and associated with a second frequency band, and a fourth feed configured to receive a fourth signal having the second polarization and associated with the second frequency band, in order to facilitate operation in desired bands for communication diversity (Vazquez, ¶ [0070]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Paulotto (cited above) in view of “Ryou” (US 2009/0153404). 
Claim 23: As best understood, Paulotto discloses a method for wireless communication, comprising: 
receiving, at a stack of patch radiators that comprises at least one patch radiator 104B (Fig. 9) having a first edge that is nonparallel (by virtue of being rotated) with at least two edges of a ground plane 92 (a ground plane is often square or rectangular shaped; hence, a skilled artisan would appreciate that 104B is rotated with respect to orthogonal, i.e., long and short, sides of the ground plane 92), a first signal having a first polarization and associated with a first frequency band (¶¶ [0053-0055]) via a first feed 96B-P1 [0068]; 
receiving, at the stack of patch radiators, a second signal having a second polarization and associated with the first frequency band (¶¶[0053-0055]) via a second feed 96B-P2 [0075]; 
receiving, at the stack of patch radiators, a third signal having the first polarization and associated with a second frequency band via a third feed 128A-P1; 
receiving, at the stack of patch radiators, a fourth signal having the second polarization and associated with the second frequency band via a fourth feed 128A-P1 [0047]; and 
transmitting, using the stack of patch radiators, a signal based at least in part on the first signal and the second signal (this limitation is inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).”).
Paulotto fails to expressly teach the at least one patch radiator having a first edge that is nonparallel with at least two edges of the ground plane and a second edge that is parallel with one of the two edges of the ground plane. 


    PNG
    media_image1.png
    353
    430
    media_image1.png
    Greyscale

Ryou teaches “a corner truncated rectangular patch” [0042] used for “circular polarization [0045]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Paulotto’s invention such that the at least one patch radiator having a first edge that is nonparallel with at least two edges of the ground plane and a second edge that is parallel with one of the two edges of the ground plane, in order to use a corner truncated radiation patch to facilitate circular polarization. . 

Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HASAN Z ISLAM/Primary Examiner, Art Unit 2845